Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 21-40 are allowed.
Regarding claims 21, 28, and 38, the prior art of record fails to teach wherein the ion/plasma region is configured to receive a radio frequency (RF) transmission
transmitted at a first frequency from a first transceiver and to retransmit the RF transmission at a second frequency to a second transceiver.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE NGUYEN whose telephone number is (571)272-7854.  The examiner can normally be reached on MON - FRI 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LEE . NGUYEN
Examiner
Art Unit 2649



/LEE NGUYEN/Primary Examiner, Art Unit 2649